Citation Nr: 0945053	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the right ankle and foot. 



REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active duty in the Marine Corps from August 
1972 to July 1976 and in the Army from November 2004 to 
February 2006.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision of the 
White River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  It was previously 
before the Board in March 2009 but was remanded for 
additional development.  The requested development has been 
completed and the case has been returned to the Board for 
further review. 


FINDINGS OF FACT

1.  The Veteran's right ankle disability is productive of not 
more than moderate limitation of motion, even with 
consideration of the effects of pain, weakness, 
incoordination and fatigability on repetitive motion.  

2.  X-ray studies confirm the presence of degenerative 
changes of the right metatarsalphalangeal joint, with 
objective evidence of painful motion with flexion and 
extension, tenderness and abnormal weight bearing. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for osteoarthritis of the right ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.59 4.71a, Codes 5003, 5271 (2009).  

2.  The criteria for entitlement to a separate 10 percent 
evaluation, but no more, for a right foot disability have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.59 4.71a, Codes 5003, 5279, 5283, 
5284 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the Board notes that this is an appeal of the 
rating assigned after the initial grant of service connection 
for the veteran's disability.  VCAA notice was provided in 
letters dated February 2006 and March 2006 that contained the 
notice required by Pelegrini and Dingess.  This notice was 
provided before the initial adjudication of the Veteran's 
appeal.  However, the courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Therefore, the Board may proceed with 
adjudication of this appeal without fear of prejudice to the 
Veteran's claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Increased Evaluation

The Veteran contends that the 10 percent evaluation initially 
assigned to his service connected disability of the right 
ankle and foot is inadequate to reflect the impairment that 
results.  He argues that medication is required to control 
his pain, and believes that this pain is the result of his 
service connected disability and not his nonservice connected 
gout.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10 (2009).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board notes that this issue involves the Veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The evidence shows that service connection for osteoarthritis 
of the right foot and ankle was established in a September 
2006 rating decision.  A 10 percent evaluation was assigned 
from the date of the Veteran's February 2006 claim.  

The Veteran's disability is evaluated under the rating codes 
for degenerative arthritis and limitation of motion of the 
ankle.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling.  Moderate limitation of motion is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5271.  

Normal range of motion of the ankle is zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71a, Plate II.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes VA treatment records dated March 2006.  
These show that the Veteran's medical problems include pain 
of the knee, ankle, and foot, which was well controlled on 
medication.  

The Veteran was afforded a VA medical examination in July 
2006.  The claims folder was reviewed by the examiner.  The 
Veteran reported having sharp pains in his right ankle 
shortly after being on crutches due to left knee surgery.  On 
examination, his feet were described as normal.  There was no 
inflammation, and the gait was normal.  Dorsiflexion was to 
20 degrees, with pain from 10 to 20 degrees.  Plantar flexion 
was to 45 degrees, with pain from 30 to 45 degrees.  There 
was no additional loss of motion on repetitive use.  The 
summary of the right ankle condition noted that there was 
painful movement, but no instability.  An X-ray study showed 
degenerative changes with possible osteochondral defect of 
the talus.  The effects of the Veteran's disability on his 
occupational activities were described as significant due to 
pain.  

VA treatment records show that the Veteran was seen in May 
2007 with complaints of pain in his right knee and ankle.  
The Veteran reported that he had been favoring his knee, 
which led to pain in the ankle.  Both joints became swollen 
and painful to the touch, but were helped by his medication.  
On examination, there was effusion in the posterior ankle, 
and there was pain to the touch.  There was also mild 
erythema over the right metatarsalphalangeal joint.  The 
assessment was likely resolving gout.  

July 2008 records show that the Veteran was seen for knee and 
ankle pain.  The range of motion was decreased without 
effusion or pain.  The metatarsalphalangeal joint on the 
right was still swollen with minimal tenderness.  The 
assessment was gout and post surgical joint issues.  

August 2008 records show that the Veteran had awoken with 
burning pain of the right foot.  He had an antalgic gait due 
to right ankle pain.  

The Veteran underwent an additional VA examination in January 
2009.  The claims folder was reviewed by the examiner.  He 
was noted to have a history of gout of the right knee and 
foot.  Since that time he had experienced occasional flare-
ups, usually in the right great toe joint.  These had been 
greatly reduced by an increase in his medication.  During 
flare-ups, the Veteran did not want to walk due to pain but 
still had to go to work.  The examiner stated that there were 
no functional limitations due to standing and no functional 
limitations due to walking.  On examination of the right 
foot, there was no evidence of swelling, instability, or 
weakness.  However, there was evidence of painful motion, 
tenderness and abnormal weight bearing.  The Veteran grimaced 
with flexion and extension of the right metatarsalphalangeal 
joint.  His gait was normal.  An X-ray study revealed 
degenerative changes of the metatarsalphalangeal joint.  A 
review of the effects of the right foot on his work noted no 
significant occupational effects.  

In regards to the right ankle, the Veteran reported 
intermittent pain that manifested as a mild burning 
sensation, which was worsened when he was on his feet for a 
long time.  The right ankle symptoms included giving way, 
instability, pain, stiffness, and weakness, but with no 
incoordination or deformity.  He stated that he had weekly 
flare-ups that he described as severe and lasting from one to 
two days.  These were precipitated by being on his feet 
longer than normal.  As a consequence he no longer went 
shopping or did more walking than was necessary.  However, 
the examiner stated that there were no functional limitations 
on standing or walking.  The range of motion was 15 degrees 
of dorsiflexion and 35 degrees of plantar flexion.  The 
examiner stated that there was objective evidence of pain 
following repetitive motion.  However, this did not result in 
any additional functional limitation.  An X-ray study was 
consistent with erosive arthropathy involving the bones of 
the right ankle, of which gout was the differential 
diagnosis, and degenerative changes of the right ankle.  The 
examiner commented that the findings of tenderness and pain 
at the malleoli were most consistent with the radiologic 
findings of gout at that location.  However, the findings of 
limitation of motion of the right ankle were most consistent 
with the radiologic findings of osteoarthritis at other 
locations of the right ankle.  

The Board finds that the evidence does not support 
entitlement to an increased rating for the Veteran's right 
ankle disability.  The September 2006 VA examination found 
that dorsiflexion was to 20 degrees, with pain from 10 to 20 
degrees.  Plantar flexion was to 45 degrees, with pain from 
30 to 45 degrees.  There was no additional loss of motion of 
repetitive use.  The January 2009 VA examination showed 
similar findings, with 15 degrees of dorsiflexion and 35 
degrees of plantar flexion.  Although there was objective 
evidence of pain following repetitive motion, it did not 
result in any additional functional limitation.  The 
treatment records show that the Veteran has been seen for 
flare-ups on three occasions since September 2006, but on two 
occasions the diagnosis was gout, which is a disability for 
which service connection has not been established.  
Therefore, as the Veteran retains at least half of the range 
of motion for both dorsiflexion and plantar flexion, the 
Board is unable to find that the limitation of motion is 
greater than moderate even after consideration of the effects 
of pain, weakness, incoordination and fatigability.  The 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the right ankle disability.  
38 C.F.R. § 4.40, 4.59, 4.71a, Code 5003, 5271.  The Board 
has also considered entitlement to an increased evaluation 
under the rating codes for ankylosis of the ankle, but there 
is no evidence of ankylosis in the medical record.  38 C.F.R. 
§ 4.71a, Codes 5270, 5272.  

However, the Board also finds that the criteria for a 
separate 10 percent evaluation for the Veteran's right foot 
disability have been met.  The evidence shows that the 
Veteran consistently experiences pain of the right 
metatarsalphalangeal joint.  While some of this pain may be 
attributed to gout, the X-ray studies conducted in January 
2009 also confirm the presence of degenerative changes of 
this joint.  There was evidence of painful motion, tenderness 
and abnormal weight bearing, and the Veteran grimaced with 
flexion and extension of the right metatarsalphalangeal 
joint.  Therefore, a separate 10 percent evaluation under the 
rating code for metatarsalgia is now warranted.  38 C.F.R. 
§ 4.71a, Code 5003, 5279.  

The Board has considered entitlement to an evaluation in 
excess of 10 percent for the Veteran's right foot disability 
under other potentially applicable rating codes, such as 
malunion or nonunion of the tarsal bones, or foot injuries.  
However, there is no evidence of malunion or nonunion of the 
tarsal bones, so this rating code inapplicable.  38 C.F.R. 
§ 4.71a, Code 5283.  In addition, the January 2009 examiner 
stated that there were no functional limitations on standing 
or walking, and noted that the Veteran's gait was normal.  
The Veteran also reported that he was experiencing fewer 
flare-ups and that his pain was under better control with 
increased medication.  Therefore, his symptoms do not more 
nearly resemble that of a moderately severe foot injury, and 
an evaluation of more than 10 percent is not warranted.  
38 C.F.R. § 4.71a, Code 5284.  

In reaching this decision, the Board has also considered 
entitlement to an increased evaluation on an extraschedular 
basis, but application of extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b).  There is no 
objective evidence that the Veteran's service connected 
disabilities present such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  While the September 2006 VA examination stated 
that the Veteran has significant occupational impairment due 
to pain, the January 2009 examination stated that the 
impairment was not significant, and the Veteran indicated 
that he went to work even when his disability was 
symptomatic.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the right ankle is denied.  

Entitlement to a separate 10 percent evaluation, but no more, 
for the Veteran's right foot disability is granted, subject 
to the law and regulations governing the award of monetary 
benefits.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


